

116 HR 952 IH: Armor-Piercing Bullets Act of 2019
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 952IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Engel (for himself, Mr. Meeks, Mr. Cohen, Ms. Norton, Mr. Hastings, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enact into law a framework for deciding whether certain projectiles are primarily intended for sporting purposes for purposes of determining whether the projectiles are armor piercing ammunition.
	
 1.Short titleThis Act may be cited as the Armor-Piercing Bullets Act of 2019. 2.Framework for deciding whether certain projectiles are primarily intended for sporting purposes for purposes of determining whether the projectiles are armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended by adding at the end the following:
			
				(D)
 (i)For purposes of subparagraph (C), a .22 caliber projectile that otherwise would be armor piercing ammunition shall be considered to be primarily intended to be used for sporting purposes if the projectile weighs 40 grains or less and is loaded into a rimfire cartridge.
					(ii)
						(I)
 (aa)Except as provided in clause (i), a projectile that otherwise would be armor piercing ammunition shall, for purposes of subparagraph (C), be considered to be primarily intended to be used for sporting purpose if the projectile is loaded into a cartridge for which the only handgun that is readily available in the ordinary channels of commercial trade is a single shot handgun, subject to subclause (II).
 (bb)In subclause (aa), the term single shot handgun means a break-open or bolt action handgun that can accept only a single cartridge manually, and does not accept or use a magazine or other ammunition feeding device, but does not include a pocket pistol or derringer-type firearm.
 (II)For purposes of subparagraph (C), the Attorney General may treat a projectile as not primarily intended to be used for sporting purposes if substantial evidence exists that the projectile is not primarily intended to be used for sporting purposes..
		